DETAILED ACTION
	Applicant's arguments filed 10/04/2021 have been fully considered. 

Claims 26-28, 30, 33-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
	Applicant notes the housing is the “transmission housing” but did not positively claim it in claims 26-28.
	Regarding claims 33 and 38-41, applicant’s states the axes are as follows:

    PNG
    media_image1.png
    388
    693
    media_image1.png
    Greyscale


It is noted that the claims inconsistently name the axes. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-31 and 39-40 are rejected under 35 U.S.C. 102(a)(1) as anticipated by  Bedard et al (2010/0262260). 
Bedard et al teaches a method of rotating a prosthetic elbow joint (par. 0036) comprising rotating a screw 72, 72’ (via a motor) in a first direction about a first axis. 

    PNG
    media_image2.png
    803
    563
    media_image2.png
    Greyscale

(or prosthetic lower limb; note that figures 15, 17 reverse the proximal/distal direction of the actuator (inverted actuator; see par. 0072) of figure 5);

    PNG
    media_image3.png
    729
    388
    media_image3.png
    Greyscale

translating a nut (at least 74, 76, 74’) linearly along the first axis in response to rotation of the screw in the first direction (see at least par. 0052);
and rotating a distal portion (generally 14B’) of the prosthetic upper limb relative to a proximal portion (generally 12’) of the prosthetic upper limb in a first rotational direction about a second axis (knee/elbow axis) in response to translation of the nut, wherein the second axis is perpendicular to the first axis.
Claims 23-27, 40, see at least par. 0052.

Claim 26, the housing is depicted as the transmission housing above. Additionally, applicant gives a second name to “housing” in claim 39 which Bedard also fulfills.
 Claim 29, see par. 0068: The SEA actuator (16) (FIG. 8) has a ball screw transmission system including a screw (72) coupled with an elastic device (110) of known characteristics. This actuator (16) (FIG. 8) allows a force control actuation based on the deformation of elastic components. As well, the design allows energy storage, shock tolerance and relatively stable force control. The transmission is interpreted as including the elastic device 110.
Claim 31, see par. 0063.
Regarding the frame, generally see figure 2, wherein the frame is any part excluding the actuator.
Claim 39, housing is generally 12” (see depicted figure 15 above); second axis = nut axis; third axis = knee/elbow axis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 32, 41 (and 29 in the alternative) are rejected under 35 U.S.C. 103 as being unpatentable over Bedard et al (2010/0262260) and in view of Pratt et al (5,650,704).
Bedard et al teaches method of rotating a prosthetic elbow joint as detailed above. Bedard et al further teaches:
 [0068] The trans-tibial member (14) also has a shell type architecture composed, for example, of 1/2'' trans-tibial post bars (54) linking together the knee member (12) and the artificial foot (20). In the illustrated embodiment, the actuator (16) could be a standard linear motor (FIG. 5) or a serial elastic actuator (SEA) (FIG. 8) equipped with a customized commercially available motor (70) although the prosthesis (10) is designed such that it can receive any type of linear actuator (16) of the same approximate size. The SEA actuator (16) (FIG. 8) has a ball screw transmission system including a screw (72) coupled with an elastic device ( 110) of known characteristics. This actuator (16) (FIG. 8) allows a force control actuation based on the deformation of elastic components. As well, the design allows energy storage, shock tolerance and relatively stable force control. The SEA actuator (16) (FIG. 8) was developed by Gill Pratt of the MIT Leg Laboratory and has been patented in 1997 as U.S. Pat. No. 5,650,704. In one implementation, it was provided with a Litton BN23-28 motor (70) and a 3/8'' diameter with 1/8'' pitch ball screw (72). The SEA actuator (16) (FIG. 8) is commercialized by Yobotic Inc.
However, Bedard fails to specifically teach axially aligning the screw and motor with a transmission (housing).
Referring to all figures, specifically figure 1, Pratt et al shows a motor and transmission axially aligned with the screw.
It would have been obvious to one having ordinary skill in the art to have used a transmission housing axially aligned with the screw and motor as taught by Pratt et al in the elbow joint method/device of Bedard et al to adjust torque and speed of rotation of the screw.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claim 33 was amended with the following: “and wherein the second axis is positioned between the transmission housing the nut.” 
Applicant stated that support is illustrated in figures 15-18, however, the examiner finds no inherent support for this limitation. Applicant’s specification, par. 0066, reads: The transmission housing 550 is coupled to the humeral frame 544 at a transmission joint, which in one embodiment is the hinge joint 130.
It is the examiner’s position that the transmission housing hinge joint is coupled on the transmission housing and, therefore, being between the transmission housing (in front of) and the nut was not taught.
Please note the examiner’s interpretation of the transmission housing in depicted figure 15 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRUCE E SNOW/
Primary Examiner, Art Unit 3738